"THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS
SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF HOLDER THAT IT
HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE
OR OTHER DISTRIBUTION THEREOF. THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED."



COMMON STOCK PURCHASE WARRANT

To Purchase Up To __________ Shares of the Common Stock of



Quantum Fuel Systems Technologies Worldwide, Inc.



THIS IS TO CERTIFY THAT _____________, or registered assigns (the "Holder"), is
entitled, during the Exercise Period (as hereinafter defined), to purchase from
Quantum Fuel Systems Technologies Worldwide, Inc, a Delaware corporation (the
"Company"), the Warrant Shares (as hereinafter defined), in whole or in part, at
a purchase price of $2.92 per share, all on and subject to the terms and
conditions hereinafter set forth.

 1. Definitions. As used in this Warrant, the following terms have the
    respective meanings set forth below:

    "Affiliate" means any person or entity that, directly or indirectly through
    one or more intermediaries, controls or is controlled by or is under common
    control with a person or entity, as such terms are used in and construed
    under Rule 144 under the Securities Act. With respect to a Holder of
    Warrants, any investment fund or managed account that is managed on a
    discretionary basis by the same investment manager as such Holder will be
    deemed to be an Affiliate of such Holder.

    "Appraised Value" means, in respect of any share of Common Stock on any date
    herein specified, the fair saleable value of such share of Common Stock
    (determined with giving effect to the discount for (i) a minority interest
    or (ii) any lack of liquidity of the Common Stock or to the fact that the
    Company may have no class of equity registered under the Exchange Act) as of
    the last day of the most recent fiscal month ending prior to such date
    specified, based on the value of the Company on a fully-diluted basis, as
    determined by a nationally recognized investment banking firm selected by
    the Company's Board of Directors and having no prior relationship with the
    Company.

    "Business Day" means any day except Saturday, Sunday and any day which shall
    be a legal holiday or a day on which banking institutions in the State of
    New York generally are authorized or required by law or other government
    actions to close.

    "Change of Control" means the (i) acquisition by an individual or legal
    entity or group (as set forth in Section 13(d) of the Exchange Act) of more
    than one-half of the voting rights or equity interests in the Company; or
    (ii) sale, conveyance, or other disposition of all or substantially all of
    the assets, property or business of the Company or the merger into or
    consolidation with any other corporation (other than a wholly owned
    subsidiary corporation) or effectuation of any transaction or series of
    related transactions where holders of the Company's voting securities prior
    to such transaction or series of transactions fail to continue to hold at
    least 50% of the voting power of the Company (or, if other than the Company,
    the successor or acquiring entity) immediately following such transaction.

    "Closing Date" means May 20, 2011.

    "Commission" means the Securities and Exchange Commission or any other
    federal agency then administering the Securities Act and other federal
    securities laws.

    "Common Stock" means (except where the context otherwise indicates) the
    Common Stock, $0.02 par value per share, of the Company as constituted on
    the Closing Date, and any capital stock into which such Common Stock may
    thereafter be changed or converted, and shall also include (i) capital stock
    of the Company of any other class (regardless of how denominated) issued to
    the holders of shares of Common Stock upon any reclassification thereof
    which is also not preferred as to dividends or assets on liquidation over
    any other class of stock of the Company and which is not subject to
    redemption and (ii) shares of common stock of any successor or acquiring
    corporation received by or distributed to the holders of Common Stock of the
    Company in the circumstances contemplated by Section 4.

    "Current Market Price" means, in respect of any share of Common Stock on any
    date herein specified,

    (1) if there shall not then be a public market for the Common Stock, then
    the Appraised Value per share of Common Stock at such date, or

    (2) if there shall then be a public market for the Common Stock, the average
    of the daily market prices for the five (5) consecutive trading days
    immediately before such date. The daily market price for each such trading
    day shall be (i) the closing bid price on such day on the OTC Bulletin Board
    or principal stock exchange (including Nasdaq) on which such Common Stock is
    then listed or admitted to trading, or quoted, as applicable, (ii) if no
    sale takes place on such day on the OTC Bulletin Board or any such exchange,
    the last reported closing bid price on such day as officially quoted on the
    OTC Bulletin Board or any such exchange (including Nasdaq), (iii) if the
    Common Stock is not then listed or admitted to trading on the OTC Bulletin
    Board or any stock exchange, the last reported closing bid price on such day
    in the over-the-counter market, as furnished by the National Association of
    Securities Dealers Automatic Quotation System or the National Quotation
    Bureau, Inc., (iv) if neither such corporation at the time is engaged in the
    business of reporting such prices, as furnished by any similar firm then
    engaged in such business, or (v) if there is no such firm, as furnished by
    any member of FINRA selected mutually by the holder of this Warrant and the
    Company or, if they cannot agree upon such selection, as selected by two
    such members of FINRA, one of which shall be selected by the holder of this
    Warrant and one of which shall be selected by the Company.

    "Current Warrant Price" means, in respect of a share of Common Stock at any
    date herein specified, the price at which a share of Common Stock may be
    purchased pursuant to this Warrant on such date. Unless and until the
    Current Warrant Price is adjusted pursuant to the terms herein, the initial
    Current Warrant Price shall be $2.92 per share of Common Stock.

    "Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
    similar federal statute, and the rules and regulations of the Commission
    thereunder, all as the same shall be in effect from time to time.

    "Exercise Period" means the period during which this Warrant is exercisable
    pursuant to Section 2.

    "Expiration Date" means May 19, 2014, subject to modification as provided
    herein.

    "FINRA" means the Financial Industry Regulatory Authority, Inc., or any
    successor corporation thereto.

    "Other Property" has the meaning set forth in Section 4.

    "Person" means any individual, sole proprietorship, partnership, joint
    venture, trust, incorporated organization, association, corporation, limited
    liability company, institution, public benefit corporation, entity or
    government (whether federal, state, county, city, municipal or otherwise,
    including, without limitation, any instrumentality, division, agency, body
    or department thereof).

    "Restricted Common Stock" means shares of Common Stock which are, or which
    upon their issuance upon the exercise of any Warrant would be required to
    be, evidenced by a certificate bearing the restrictive legend set forth in
    Section 3.2.

    "Securities Act" means the Securities Act of 1933, as amended, or any
    similar federal statute, and the rules and regulations of the Commission
    thereunder, all as the same shall be in effect at the time.

    "Note and Warrant Purchase Agreement" means that certain Note and Warrant
    Purchase Agreement dated as of May 20, 2011 by and among the Company and the
    other parties named therein, pursuant to which this Warrant was originally
    issued.

    

    "Trading Day" means any day on which the primary market on which shares of
    Common Stock are listed is open for trading.

    

    "Transfer" means any disposition of any Warrant or Warrant Shares or of any
    interest in either thereof, which would constitute a sale thereof within the
    meaning of the Securities Act.

    

    "Warrants" means this Warrant and all warrants issued upon transfer,
    division or combination of, or in substitution for, any thereof. All
    Warrants shall at all times be identical as to terms and conditions and
    date, except as to the number of shares of Common Stock for which they may
    be exercised.

    

    "Warrant Price" means an amount equal to (i) the number of shares of Common
    Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
    multiplied by (ii) the Current Warrant Price.

    

    "Warrant Shares" means up to _____ shares of Common Stock to be purchased
    upon the exercise hereof, subject to adjustment as provided herein.

    

 2. Exercise of Warrant.

    Manner of Exercise
    
    . From and after the first Business Day following the Closing Date, and
    until 4:00 P.M., New York time, on the Expiration Date (the "
    Exercise Period
    "), the Holder may exercise this Warrant, on any Business Day, for all or
    any part of the number of Warrant Shares purchasable hereunder, subject to
    the terms and conditions of this Warrant.
    
    
    
    In order to exercise this Warrant, in whole or in part, the Holder shall
    deliver to the Company at its principal executive office or at the office or
    agency designated by the Company as provided herein, (i) a written notice of
    Holder's election to exercise this Warrant, which notice shall specify the
    number of Warrant Shares to be purchased, (ii) payment of the Warrant Price
    as provided herein, and (iii) this Warrant. Such notice shall be irrevocable
    and substantially in the form of the subscription form appearing at the end
    of this Warrant as Exhibit A, duly executed by the Holder or its agent or
    attorney. Upon receipt thereof, the Company shall, as promptly as reasonably
    practicable, execute or cause to be executed and deliver or cause to be
    delivered to the Holder a certificate or certificates representing the
    aggregate number of full Warrant Shares issuable upon such exercise,
    together with cash in lieu of any fraction of a share, as hereinafter
    provided. The stock certificate or certificates so delivered shall be, to
    the extent possible, in such denomination or denominations as the Holder
    shall reasonably request in the notice and shall be registered in the name
    of the Holder or if permitted pursuant to the terms of this Warrant such
    other name as shall be designated in the notice. This Warrant shall be
    deemed to have been exercised and such certificate or certificates shall be
    deemed to have been issued, and the Holder or any other Person so designated
    to be named therein shall be deemed to have become a Holder of record of
    such shares for all purposes, as of the date when the notice, together with
    the payment of the Warrant Price and this Warrant, is received by the
    Company as described above. If this Warrant shall have been exercised in
    part, the Company shall, at the time of delivery of the certificate or
    certificates representing Warrant Shares, deliver to the Holder a new
    Warrant evidencing the rights of the Holder to purchase the unpurchased
    shares of Common Stock called for by this Warrant, which new Warrant shall
    in all other respects be identical with this Warrant, or at the request of
    the Holder, appropriate notation may be made on this Warrant and the same
    returned to the Holder.
    
    
    
    Payment of the Warrant Price may be made at the option of the Holder by: (i)
    certified or official bank check payable to the order of the Company, or
    (ii) wire transfer of immediately available funds to the account of the
    Company; or (iii) in accordance with Section 2.4 below. All shares of Common
    Stock issuable upon the exercise of this Warrant pursuant to the terms
    hereof shall be validly issued and, upon payment of the Warrant Price, shall
    be fully paid and nonassessable and not subject to any preemptive rights.
    
    
    
    Fractional Shares
    
    . The Company shall not be required to issue a fractional share of Common
    Stock upon exercise of any Warrant. As to any fraction of a share which the
    Holder of one or more Warrants, the rights under which are exercised in the
    same transaction, would otherwise be entitled to purchase upon such
    exercise, the Company shall pay an amount in cash equal to the Current
    Market Price per share of Common Stock on the date of exercise multiplied by
    such fraction.
    
    
    
    Restrictions on Exercise Amount
    
    . The Company shall not effect the exercise of this Warrant, and the Holder
    shall not have the right to exercise this Warrant, to the extent that after
    giving effect to such exercise, such Person (together with such Person's
    affiliates) would beneficially own in excess of 9.99% (the "
    Maximum Percentage
    ") of the shares of Common Stock outstanding immediately after giving effect
    to such exercise. For purposes of the foregoing sentence, the aggregate
    number of shares of Common Stock beneficially owned by such Person and its
    affiliates shall include the number of shares of Common Stock issuable upon
    exercise of this Warrant with respect to which the determination of such
    sentence is being made, but shall exclude shares of Common Stock which would
    be issuable upon (i) exercise of the remaining, unexercised portion of this
    Warrant beneficially owned by such Person and its affiliates and (ii)
    exercise or conversion of the unexercised or unconverted portion of any
    other securities of the Company beneficially owned by such Person and its
    affiliates (including, without limitation, any convertible notes or
    convertible preferred stock or warrants) subject to a limitation on
    conversion or exercise analogous to the limitation contained herein. Except
    as set forth in the preceding sentence, for purposes of this paragraph,
    beneficial ownership shall be calculated in accordance with Section 13(d) of
    the Securities Exchange Act of 1934, as amended. For purposes of this
    Warrant, in determining the number of outstanding shares of Common Stock,
    the Holder may rely on the number of outstanding shares of Common Stock as
    reflected in (1) the Company's most recent Form 10-K, Form 10-Q, Current
    Report on Form 8-K or other public filing with the Securities and Exchange
    Commission, as the case may be, (2) a more recent public announcement by the
    Company or (3) any other notice by the Company or the Transfer Agent setting
    forth the number of shares of Common Stock outstanding. For any reason at
    any time, upon the written or oral request of the Holder, the Company shall
    within two (2) Business Days confirm orally and in writing to the Holder the
    number of shares of Common Stock then outstanding. In any case, the number
    of outstanding shares of Common Stock shall be determined after giving
    effect to the conversion or exercise of securities of the Company, including
    this Warrant, by the Holder and its affiliates since the date as of which
    such number of outstanding shares of Common Stock was reported. By written
    notice to the Company, the Holder may, at its sole discretion, from time to
    time increase or decrease the Maximum Percentage to any other percentage not
    in excess of 19.99% specified in such notice;
    provided
    that (i) any such increase will not be effective until the sixty-first (61
    st
    ) day after such notice is delivered to the Company, and (ii) any such
    increase or decrease will apply only to the Holder. The provisions of this
    paragraph shall be construed and implemented in a manner otherwise than in
    strict conformity with the terms of this Section 2.3 to correct this
    paragraph (or any portion hereof) which may be defective or inconsistent
    with the intended beneficial ownership limitation herein contained or to
    make changes or supplements necessary or desirable to properly give effect
    to such limitation.
    
    
    
    Cashless Exercise
    
    . If at the time the Holder exercises this Warrant in accordance with the
    provisions of this Section 2 there is not an effective registration
    statement covering the resale of the shares of Common Stock issuable upon
    such exercise, then the Holder shall have the right to convert this Warrant
    (the "
    Conversion Right
    ") into Warrant Shares as provided in this Section 2.4(d). Upon exercise of
    the Conversion Right with respect to Warrant Shares (the "
    Converted Warrant Shares
    "), the Company shall deliver to the Holder (without payment by the Holder
    of any exercise price or any cash or other consideration) that number of
    Warrant Shares computed using the following formula:
    
    
    
    X = Y (A - B)
    A
    
    Where: X = the number of Warrant Shares to be delivered to the Holder;
    
    Y = the number of Converted Warrant Shares;
    
    A = the Current Market Price; and
    
    B = the Current Warrant Price (as adjusted on the Conversion Date).
    
    No fractional shares shall be issuable upon exercise of the Conversion
    Right, and if the number of shares to be issued (determined in accordance
    with the foregoing formula) is other than a whole number, the Company shall
    pay to the Holder with respect to such fractional shares an amount in cash
    determined in accordance with Section 2.2.
    
    The Conversion Right may be exercised by the Holder by the surrender of the
    Warrant at the principal executive office of the Company together with a
    written statement specifying that the Holder thereby intends to exercise the
    Conversion Right and indicating the total number of shares under the Warrant
    that the Holder is exercising through the Conversion Right. Such conversion
    shall be effective upon receipt by the Company of the Warrant together with
    the aforesaid written statement, or on such later date as is specified
    therein (the "Conversion Date"). Certificates for the shares issuable upon
    exercise of the Conversion Right shall be delivered to the Holder promptly
    following the Conversion Date and, if applicable, a new warrant evidencing
    the balance of the shares remaining subject to the Warrant shall also be
    delivered to the Holder.
    
    Restrictions on Exercise of Warrants
    
    . The Warrants may not be exercised unless the Holder is an "accredited
    investor," as such term is defined in Rule 501(a) of Regulation D under the
    Securities Act, and the issuance of the Warrant Shares are exempt from
    registration under the Securities Act and any applicable state securities
    laws. Warrant Shares issued upon exercise of Warrants will contain the
    legend restricting transfer under United States federal and state securities
    laws set forth in Section 3(d).
    
    

 3. Transfer, Division and Combination.

    Transfer
    
    . Subject to compliance with any applicable securities laws and the
    conditions set forth in Section 3.3 hereof, this Warrant and all rights
    hereunder are transferable, in whole or in part, upon surrender of this
    Warrant at the principal office of the Company or its designated agent,
    together with a written assignment of this Warrant substantially in the form
    attached hereto as
    Exhibit B
    duly executed by the Holder or its agent or attorney and funds sufficient to
    pay any transfer taxes payable upon the making of such transfer. Upon such
    surrender and, if required, such payment, the Company shall execute and
    deliver a new Warrant or Warrants in the name of the assignee or assignees
    and in the denomination or denominations specified in such instrument of
    assignment, and shall issue to the assignor a new Warrant evidencing the
    portion of this Warrant not so assigned, and this Warrant shall promptly be
    cancelled. A Warrant, if properly assigned, may be exercised by a new holder
    for the purchase of Warrant Shares without having a new Warrant issued.
    
    
    
    Warrant Register
    
    . The Company shall register this Warrant, upon records to be maintained by
    the Company for that purpose (the "
    Warrant Register
    "), in the name of the record Holder hereof from time to time. The Company
    may deem and treat the registered Holder of this Warrant as the absolute
    owner hereof for the purpose of any exercise hereof or any distribution to
    the Holder, and for all other purposes, absent actual notice to the
    contrary.
    
    
    
    Transfer Restrictions
    
    . If, at the time of the surrender of this Warrant in connection with any
    transfer of this Warrant, the transfer of this Warrant shall not be
    registered pursuant to an effective registration statement under the
    Securities Act and under applicable state securities or blue sky laws, the
    Company may require, as a condition of allowing such transfer (i) that the
    Holder or transferee of this Warrant, as the case may be, furnish to the
    Company a written opinion of counsel (which opinion shall be in form,
    substance and scope customary for opinions of counsel in comparable
    transactions) to the effect that such transfer may be made without
    registration under the Securities Act and under applicable state securities
    or blue sky laws, (ii) that the holder or transferee execute and deliver to
    the Company an investment letter substantially in form of
    Exhibit C
    attached hereto and (iii) that the transferee be an "accredited investor" as
    defined in Rule 501(a) promulgated under the Securities Act.
    
    
    
    Restrictive Legends
    
    . Each certificate for Warrant Shares initially issued upon the exercise of
    this Warrant, and each certificate for Warrant Shares issued to any
    subsequent transferee of any such certificate, unless, in each case, such
    Warrant Shares is eligible for resale without registration pursuant to Rule
    144 or an effective registration statement under the Securities Act, shall
    bear the following legend:
    
    
    
    "THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
    SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAWS,
    AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR
    OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION
    STATEMENT UNDER THE ACT, AND APPLICABLE STATE SECURITIES LAWS, COVERING ANY
    SUCH TRANSACTION INVOLVING SAID SECURITIES OR (B) THE COMPANY HAS RECEIVED
    AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY STATING THAT SUCH
    TRANSACTION IS EXEMPT FROM REGISTRATION. "
    
    The legend set forth above shall be removed and the Company shall issue a
    certificate without such legend to the holder of the Shares upon which it is
    stamped or issue to such holder by electronic delivery at the applicable
    balance account at DTC, if (i) such Shares are registered for resale under
    the Securities Act, (ii) such Shares are sold or transferred pursuant to
    Rule 144 (assuming the transferor is not an Affiliate of the Company), (iii)
    such Shares are eligible for sale under Rule 144, or (iv) if such legend is
    not required under applicable requirements of the Securities Act (including
    controlling judicial interpretations and pronouncements issued by the
    Commission).  
    
    Division and Combination; Expenses; Books
    
    . This Warrant may be divided or combined with other Warrants upon
    presentation hereof at the aforesaid office or agency of the Company,
    together with a written notice specifying the names and denominations in
    which new Warrants are to be issued, signed by the Holder or its agent or
    attorney. Subject to compliance with Section 3.1 as to any transfer which
    may be involved in such division or combination, the Company shall execute
    and deliver a new Warrant or Warrants in exchange for the Warrant or
    Warrants to be divided or combined in accordance with such notice. The
    Company shall prepare, issue and deliver at Holder's expense the new Warrant
    or Warrants under this Section 3.
    
    

    
    Adjustments
    . The number of shares of Common Stock for which this Warrant is
    exercisable, and the price at which such shares may be purchased upon
    exercise of this Warrant, shall be subject to adjustment from time to time
    as set forth in this Section 4.

    Stock Dividends, Subdivisions and Combinations
    
    . If at any time while this Warrant is outstanding the Company shall:
    
    
    
    (i) declare a dividend or make a distribution on its outstanding shares of
    Common Stock in shares of Common Stock;
    
    (ii) subdivide its outstanding shares of Common Stock into a larger number
    of shares of Common Stock; or
    
    (iii) combine its outstanding shares of Common Stock into a smaller number
    of shares of Common Stock, then:
    
    (1) the number of shares of Common Stock acquirable upon exercise of this
    Warrant immediately after the occurrence of any such event shall be adjusted
    to equal the number of shares of Common Stock which a record holder of the
    same number of shares of Common Stock that would have been acquirable under
    this Warrant immediately prior to the record date for such
    
    dividend or distribution or the effective date of such subdivision or
    combination would own or be entitled to receive after such record date or
    the effective date of such subdivision or combination, as applicable, and
    
    (2) the Current Warrant Price shall be adjusted to equal:
    
    (A) the Current Warrant Price in effect at the time of the record date for
    such dividend or distribution or of the effective date of such subdivision
    or combination, multiplied by the number of shares of Common Stock into
    which this Warrant is exercisable immediately prior to the adjustment,
    divided by
    
    (B) the number of shares of Common Stock into which this Warrant is
    exercisable immediately after such adjustment.
    
    Any adjustment made pursuant to clause (i) of this paragraph shall become
    effective immediately after the record date for the determination of
    stockholders entitled to receive such dividend or distribution, and any
    adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
    effective immediately after the effective date of such subdivision or
    combination.
    
    Certain Other Distributions
    
    . If at any time while this Warrant is outstanding the Company shall cause
    all of the holders of its Common Stock to be entitled to receive any
    dividend or other distribution of:
    
    
    
    (i) cash,
    
    (ii) any evidences of its indebtedness, any shares of stock of any class or
    any other securities or property or assets of any nature whatsoever (other
    than cash or additional shares of Common Stock as provided in Section 4.1
    hereof), or
    
    (iii) any warrants or other rights to subscribe for or purchase any
    evidences of its indebtedness, any shares of stock of any class or any other
    securities or property or assets of any nature whatsoever (in each case set
    forth in subparagraphs 4.2(i), 4.2(ii) and 4.2(iii) hereof, the "Distributed
    Property"), then upon any exercise of this Warrant that occurs after the
    record date for such dividend or other distribution, the holder of this
    Warrant shall be entitled to receive, in addition to the Warrant Shares, the
    Distributed Property that such holder would have been entitled to receive in
    respect of such number of Warrant Shares had the holder been the record
    holder of such Warrant Shares as of such record date. Such distribution
    shall be made whenever any such exercise is made. A reclassification of the
    Common Stock (other than a change in par value, or from par value to no par
    value or from no par value to par value) into shares of Common Stock and
    shares of any other class of stock shall be deemed a distribution by the
    Corporation to the holders of its Common Stock of such shares of such other
    class of stock within the meaning of this Section 4.2 and, if the
    outstanding shares of Common Stock shall be changed into a larger or smaller
    number of shares of Common Stock as a part of such reclassification, such
    change shall be deemed a subdivision or combination, as the case may be, of
    the outstanding shares of Common Stock within the meaning of Section 4.1.
    
    Other Provisions Applicable to Adjustments
    
    . The following provisions shall be applicable to the making of adjustments
    of the number of shares of Common Stock into which this Warrant is
    exercisable and the Current Warrant Price provided for in Section 4:
    
    
    
    When Adjustments to Be Made
    
    . The adjustments required by Section 4 shall be made whenever and as often
    as any specified event requiring an adjustment shall occur, except that any
    that would otherwise be required may be postponed (except in the case of a
    subdivision or combination of shares of the Common Stock, as provided for in
    Section 4.1) up to, but not beyond the date of exercise if such adjustment
    either by itself or with other adjustments not previously made adds or
    subtracts less than 1% of the shares of Common Stock into which this Warrant
    is exercisable immediately prior to the making of such adjustment. Any
    adjustment representing a change of less than such minimum amount (except as
    aforesaid) which is postponed shall be carried forward and made as soon as
    such adjustment, together with other adjustments required by this Section 4
    and not previously made, would result in a minimum adjustment or on the date
    of exercise. For the purpose of any adjustment, any specified event shall be
    deemed to have occurred at the close of business on the date of its
    occurrence.
    
    
    
    Fractional Interests
    
    . In computing adjustments under this Section 4, fractional interests in
    Common Stock shall be taken into account to the nearest 1/100th of a share.
    
    
    
    When Adjustment Not Required
    
    . If the Company undertakes a transaction contemplated under this Section 4
    and as a result takes a record of the holders of its Common Stock for the
    purpose of entitling them to receive a dividend or distribution or
    subscription or purchase rights or other benefits contemplated under this
    Section 4 and shall, thereafter and before the distribution to stockholders
    thereof, legally abandon its plan to pay or deliver such dividend,
    distribution, subscription or purchase rights or other benefits contemplated
    under this Section 4, then thereafter no adjustment shall be required by
    reason of the taking of such record and any such adjustment previously made
    in respect thereof shall be rescinded and annulled.
    
    
    
    Escrow of Stock
    
    . If after any property becomes distributable pursuant to Section 4 by
    reason of the taking of any record of the holders of Common Stock, but prior
    to the occurrence of the event for which such record is taken, a holder of
    this Warrant exercises the Warrant during such time, then such holder shall
    continue to be entitled to receive any shares of Common Stock issuable upon
    exercise hereunder by reason of such adjustment and such shares or other
    property shall be held in escrow for the holder of this Warrant by the
    Company to be issued to holder of this Warrant upon and to the extent that
    the event actually takes place. Notwithstanding any other provision to the
    contrary herein, if the event for which such record was taken fails to occur
    or is rescinded, then such escrowed shares shall be canceled by the Company
    and escrowed property returned to the Company.
    
    
    
    Reorganization, Reclassification, Merger, Consolidation or Disposition of
    Assets
    
    .
    
    
    
    If there shall occur a Change of Control and, pursuant to the terms of such
    Change of Control, shares of common stock of the successor or acquiring
    corporation, or any cash, shares of stock or other securities or property of
    any nature whatsoever (including warrants or other subscription or purchase
    rights) in addition to or in lieu of common stock of the successor or
    acquiring corporation ("Other Property"), are to be received by or
    distributed to the holders of Common Stock of the Company, then the Holder
    of this Warrant shall have the right thereafter for the balance of the
    Exercise Period to receive, upon the exercise of the Warrant, the number of
    shares of common stock of the successor or acquiring corporation or of the
    Company, if it is the surviving corporation, and the Other Property
    receivable upon or as a result of such Change of Control by a holder of the
    number of shares of Common Stock into which this Warrant is exercisable
    immediately prior to such event.
    
    In case of any such Change of Control described above, the resulting,
    successor or acquiring entity (if not the Company) and, if an entity
    different from the successor or acquiring entity, the entity whose capital
    stock or assets the holders of the Common Stock are entitled to receive as a
    result of such Change of Control, shall assume by written instrument all of
    the obligations of this Warrant and the Transaction Documents (as defined in
    the Note and Warrant Purchase Agreement), subject to such modifications as
    may be deemed appropriate (as determined by resolution of the Board of
    Directors of the Company), in order to provide for adjustments of shares of
    the Common Stock into which this Warrant is exercisable which shall be as
    nearly equivalent as practicable to the adjustments provided for in Section
    4. For purposes of Section 4, common stock of the successor or acquiring
    corporation shall include stock of such corporation of any class which is
    not preferred as to dividends or assets on liquidation over any other class
    of stock of such corporation and which is not subject to redemption and
    shall also include any evidences of indebtedness, shares of stock or other
    securities which are convertible into or exchangeable for any such stock,
    either immediately or upon the arrival of a specified date or the happening
    of a specified event and any warrants or other rights to subscribe for or
    purchase any such stock. The foregoing provisions of this Section 4 shall
    similarly apply to successive Change of Control transactions.
    
    Stock Transfer Taxes
    
    . The issue of stock certificates upon exercise of this Warrant shall be
    made without charge to the holder for any tax in respect of such issue. The
    Company shall not, however, be required to pay any tax which may be payable
    in respect of any transfer involved in the issue and delivery of shares in
    any name other than that of the holder of this Warrant, and the Company
    shall not be required to issue or deliver any such stock certificate unless
    and until the person or persons requesting the issue thereof shall have paid
    to the Company the amount of such tax or shall have established to the
    satisfaction of the Company that such tax has been paid.
    
    

    No Rights as Stockholder
    . This Warrant does not entitle the Holder to any voting or other rights as
    a stockholder of the Company prior to exercise and payment for the Warrant
    Price in accordance with the terms hereof.
 4. Reservation and Authorization of Common Stock. From and after the Closing
    Date, the Company shall at all times reserve and keep available for issue
    upon the exercise of Warrants such number of its authorized but unissued
    shares of Common Stock as will be sufficient to permit the exercise in full
    of all outstanding Warrants
 5. Taking of Record; Stock and Warrant Transfer Books. In the case of all
    dividends or other distributions by the Company to the holders of its Common
    Stock with respect to which any provision of Section 4 refers to the taking
    of a record of such holders, the Company will in each such case take such a
    record and will take such record as of the close of business on a Business
    Day. The Company will not at any time, except upon dissolution, liquidation
    or winding up of the Company, close its stock transfer books or Warrant
    transfer books so as to result in preventing or delaying the exercise or
    transfer of any Warrant.
 6. Loss or Mutilation. Upon receipt by the Company from the Holder of evidence
    reasonably satisfactory to it of the ownership of and the loss, theft,
    destruction or mutilation of this Warrant and indemnity or security
    reasonably satisfactory to it and reimbursement to the Company of all
    reasonable expenses incidental thereto and in case of mutilation upon
    surrender and cancellation hereof, the Company, at Holder's cost, will
    execute and deliver in lieu hereof a new Warrant of like tenor to the
    Holder; provided, however, that in the case of mutilation, no indemnity
    shall be required if this Warrant in identifiable form is surrendered to the
    Company for cancellation.
 7. Office of the Company. As long as any of the Warrants remain outstanding,
    the Company shall maintain an office or agency (which may be the principal
    executive offices of the Company) where the Warrants may be presented for
    exercise, registration of transfer, division or combination as provided in
    this Warrant.
 8. Miscellaneous.

    Nonwaiver
    
    . No course of dealing or any delay or failure to exercise any right or
    obligation hereunder on the part of the Holder or the Company shall operate
    as a waiver of such right or obligation, unless the same shall be in writing
    signed by the Holder or the Company.
    
    
    
    Notice Generally
    
    . All notices, requests, demands or other communications provided for herein
    shall be in writing and shall be given in the manner and to the addresses
    set forth in the Note and Warrant Purchase Agreement.
    
    
    
    Registration Rights
    
    .  The Holder is entitled to the benefit of certain registration rights with
    respect to the shares of Common Stock issuable upon the exercise of this
    Warrant as provided in the Note and Warrant Purchase Agreement, and any
    subsequent Holder shall be entitled to such rights.
    
    
    
    Successors and Assigns
    
    . Subject to compliance with the provisions of Section 3.1, this Warrant and
    the rights evidenced hereby shall inure to the benefit of and be binding
    upon the successors of the Company and the successors and assigns of the
    Holder. The provisions of this Warrant are intended to be for the benefit of
    all Holders from time to time of this Warrant, and shall be enforceable by
    any such Holder.
    
    
    
    Amendment
    
    . This Warrant may be modified or amended or the provisions of this Warrant
    waived with the written consent of both the Company and the Holder.
    
    
    
    Severability
    
    . Wherever possible, each provision of this Warrant shall be interpreted in
    such manner as to be effective and valid under applicable law, but if any
    provision of this Warrant shall be prohibited by or invalid under applicable
    law, such provision shall be modified to the extent of such prohibition or
    invalidity, without invalidating the remainder of such provision or the
    remaining provisions of this Warrant.
    
    
    
    Headings
    
    . The headings used in this Warrant are for the convenience of reference
    only and shall not, for any purpose, be deemed a part of this Warrant.
    
    
    
    
    
    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
    .  This Warrant shall be governed by, and construed in accordance with, the
    internal laws of the State of New York, without reference to the choice of
    law provisions thereof.  The Company and, by accepting this Warrant, the
    Holder, each irrevocably submits to the exclusive jurisdiction of the courts
    of the State of New York and the United States District Court for the
    Southern District of New York for the purpose of any suit, action,
    proceeding or judgment relating to or arising out of this Warrant and the
    transactions contemplated hereby.  Service of process in connection with any
    such suit, action or proceeding may be served on each party hereto anywhere
    in the world by the same methods as are specified for the giving of notices
    under this Warrant.  The Company and, by accepting this Warrant, the Holder,
    each irrevocably consents to the jurisdiction of any such court in any such
    suit, action or proceeding and to the laying of venue in such court.  The
    Company and, by accepting this Warrant, the Holder, each irrevocably waives
    any objection to the laying of venue of any such suit, action or proceeding
    brought in such courts and irrevocably waives any claim that any such suit,
    action or proceeding brought in any such court has been brought in an
    inconvenient forum.
     EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES
    ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
    WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
    THIS WAIVER.
    .
    
    
    
    Entire Agreement
    
    . This Warrant, together with the Note and Warrant Purchase Agreement which
    this Warrant is subject to and pursuant to which it is given, constitute the
    entire agreement between the Company and Holder with respect to the subject
    matter hereof and supersedes any and all other prior or contemporaneous
    agreements, either oral or written, between the Company and Holder with
    respect to the subject matter hereof.
    
    

* * *



IN WITNESS WHEREOF, Quantum Fuel Systems Technologies Worldwide, Inc. has caused
this Warrant to be executed by its duly authorized officer and attested by its
Secretary or other designated officer.

Dated: May 20, 2011

 

Quantum Fuel Systems Technologies Worldwide, Inc.

By:

Name:

Title:

 

 

ACKNOWLEDGED AND AGREED

:

 

Holder

: _______________________

 

 

 

EXHIBIT A

SUBSCRIPTION FORM

[To be executed only upon exercise of Warrant]



The undersigned hereby elects to (a) purchase __________shares of the Common
Stock of Quantum Fuel Systems Technologies Worldwide, Inc. pursuant to the terms
of the attached Warrant, and tenders herewith payment of the purchase price of
such shares in full or (b) exercise such Warrant for _______ shares of the
Common Stock of Quantum Fuel Systems Technologies Worldwide, Inc. purchasable
under the Warrant pursuant to the provisions of Section 2.4 of the Warrant.

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

____________________________________

(Name)

____________________________________

____________________________________

(Address)

and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.

The undersigned represents and warrants that it is an "accredited investor," as
such term is defined in Rule 501(a) of Regulation D under the Securities Act on
the date of exercise of the Warrants. The undersigned understands that the
certificate representing the Warrant Shares will bear a legend restricting
transfer under United States federal and state securities laws.

Capitalized terms not defined herein shall have the meanings assigned to them in
the Warrant Certificate to which this Exercise Form is attached.

 



(Name of Registered Owner)



(Signature of Registered Owner)



(Street Address)



(State) (Zip Code)

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

EXHIBIT B


ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant for the
purchase of shares of Common Stock of Quantum Fuel Systems Technologies
Worldwide, Inc. hereby sells, assigns and transfers unto the Assignee named
below all of the rights of the undersigned under this Warrant, with respect to
the number of shares of Common Stock set forth below:

 







(Name and Address of Assignee)

 



(Number of Shares of Common Stock)

 

 

and does hereby irrevocably constitute and appoint _____________________
attorney-in-fact to register such transfer on the books of the Company,
maintained for the purpose, with full power of substitution in the premises.

 

Dated:



(Print Name and Title)



(Signature)



(Witness)

 

 

 

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

EXHIBIT C



FORM OF INVESTMENT REPRESENTATION LETTER

In connection with the acquisition of warrants (the "Warrants") to purchase
_________ shares of common stock of Quantum Fuel Systems Technologies Worldwide,
Inc. (the "Company"), par value $0.02 per share (the "Common Stock"), upon the
exercise of warrants by____________________ (the "Holder")
from__________________, the Holder hereby represents and warrants to the Company
as follows:

The Holder (i) is an "Accredited Investor" as that term is defined in Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
"Act"); and (ii) has the ability to bear the economic risks of such Holder's
prospective investment, including a complete loss of Holder's investment in the
Warrants and the shares of Common Stock issuable upon the exercise thereof
(collectively, the "Securities").

The Holder, by acceptance of the Warrants, represents and warrants to the
Company that the Warrants and all securities acquired upon any and all exercises
of the Warrants are purchased for the Holder's own account, and not with view to
distribution of either the Warrants or any securities purchasable upon exercise
thereof in violation of applicable securities laws.

The Holder acknowledges that (i) the Securities have not been registered under
the Act, (ii) the Securities are "restricted securities" and the certificate(s)
representing the Securities shall bear the following legend, or a similar legend
to the same effect, until (i) in the case of the shares of Common Stock
underlying the Warrants, such shares shall have been registered for resale by
the Holder under the Act and effectively been disposed of in accordance with a
registration statement that has been declared effective; or (ii) in the opinion
of counsel for the Company such Securities may be sold without registration
under the Act:

"NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH THEY ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "ACT"), AND ALL SUCH SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE. NEITHER THE
SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THEY ARE EXERCISABLE
MAY BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OF THE COMPANY'S COUNSEL TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED
WITHOUT REGISTRATION UNDER THE ACT."

